     Case 2:19-cr-00490-CAS Document 109 Filed 09/17/20 Page 1 of 3 Page ID #:1660



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     ANDREW M. ROACH (Cal. Bar No. 293375)
 4   JOHNPAUL LECEDRE (Cal. Bar No. 303100)
     Assistant United States Attorney
 5   General Crimes Section
          1200 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-0306/4447
          Facsimile: (213) 894-0141
 8        E-mail:    Andrew.Roach@usdoj.gov
                     JohnPaul.Lecedre@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11
                             UNITED STATES DISTRICT COURT
12
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,              No. 2:19-CR-00490-CAS
14
                Plaintiff,                  [PROPOSED] ORDER DENYING
15                                          DEFENDANT’S APPLICATION FOR
                      v.                    RECONSIDERATION OF ORDER OF
16                                          DETENTION
     PAUL FRANCISCO TORRES III,
17
                Defendant.
18

19         Having reviewed defendant Paul Francisco Torres III’s

20   (“defendant”) Application for Reconsideration of Order of Detention

21   (Dkt. 96), Memorandum of Law (Dkt. 98), In Camera Filing (Dkt. 99),

22   the Government’s Opposition to Defendant’s Application for

23   Reconsideration of Order of Detention (Dkt. 103), the Pretrial

24   Services Reports and their prior recommendations of detention, and

25   hearing the arguments of counsel, and after making additional oral

26   findings on the record which are incorporated in this Order by

27   reference, the COURT FINDS AS FOLLOWS:

28

                                             1
     Case 2:19-cr-00490-CAS Document 109 Filed 09/17/20 Page 2 of 3 Page ID #:1661



 1         1.     Pursuant to 18 U.S.C. § 3142, the Court finds that no

 2   condition or combination of conditions will reasonably assure the

 3   appearance of the defendant as required and the safety of the

 4   community or any other person.       In making this determination, the

 5   Court has fully considered the nature and circumstances of the

 6   offenses charged; the rebuttable statutory presumption against

 7   defendant under 18 U.S.C. § 3142(e)(3); the weight of evidence

 8   against the defendant; the history and characteristics of the

 9   defendant; and the nature and seriousness of the danger to the

10   community or any person.      The Court also has considered all the

11   evidence offered at the hearing, the arguments of counsel, and the

12   Pretrial Services Reports and their prior recommendations of

13   detention.

14         2.     The Court bases the foregoing findings on the following

15   factors:

16                a.   The Court finds by a preponderance of evidence that

17   defendant poses a risk of flight and nonappearance given his history

18   of nonappearances, lack of compliance on court supervision, lack of

19   stable housing and employment, and the other reasons stated on the

20   record during the hearing; and

21                b.   The Court finds by clear and convincing evidence that

22   defendant poses a danger to the community given his criminal

23   history, the current offenses, and the other reasons stated on

24   record during the hearing.

25         3.     With respect to defendant’s remaining arguments, the Court

26   finds as follows:

27                a.   Defendant is not entitled to release under 18 U.S.C.

28   § 3164(c).    The Court finds that its prior orders to continue

                                             2
     Case 2:19-cr-00490-CAS Document 109 Filed 09/17/20 Page 3 of 3 Page ID #:1662



 1   defendant’s trial date under 18 U.S.C. § 3161(h)(7) are expressly

 2   excluded from 18 U.S.C. § 3164 by virtue of 18 U.S.C. § 3164(b).

 3                b.   Defendant is not entitled to release under 18 U.S.C.

 4   § 3142(i).    The Court finds that, given the nature of this case and

 5   its lack of complexity, defendant has not shown that his release is

 6   “necessary” for his defense, as required by § 3142(i).

 7         THEREFORE, IT IS ORDERED:

 8         1.     Defendant’s Application for Reconsideration of Order of

 9   Detention (Dkt. 96) is denied without prejudice; and

10         2.     Defendant is to continue to be detained pending trial.

11         IT IS SO ORDERED.

12

13    September 17, 2020
      DATE                                       HONORABLE CHRISTINA A. SNYDER
14                                               UNITED STATES DISTRICT JUDGE

15

16   Presented by:

17        /s/
      ANDREW M. ROACH
18    Assistant United States Attorney
19

20

21

22

23

24

25

26

27

28

                                             3
